Citation Nr: 0824410	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  04-41 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and C. G. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from April 1978 to April 1981 
and from June 1981 through December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  Thereafter, the Waco, Texas, RO 
assumed jurisdiction.  

The veteran appeared at a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge in May 2008.  


FINDINGS OF FACT

1.  Any current PTSD is not of service origin.  

2.  Any current major depressive disorder is not of service 
origin. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).

2.  Major depressive disorder was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In September and October 2003 and January 2004 letters, the 
RO informed the veteran of the information and evidence 
necessary to substantiate the claim, what types of evidence 
VA would undertake to obtain, and what evidence she was 
responsible for obtaining.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
but she was not properly provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  

As the Board concludes below that the preponderance of the 
evidence is against the claims of service connection, no 
effective date or rating is being considered.  The absence of 
notice on these elements does not deprive her of a meaningful 
opportunity to participate in the adjudication of her claim. 
See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 
(1984); Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).  
Despite the timing deficiency with regard to the VCAA notice, 
she was given ample opportunity to provide the necessary 
evidence to support her claim.  She thus, had a meaningful 
opportunity to participate, and was not prejudiced.   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Such was the case here.  

Additionally, a claim for service-connection for PTSD based 
on personal assault will not be denied without first giving 
the veteran notice that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing her the opportunity to submit type of evidence or 
advising VA of potential sources of such evidence.  38 C.F.R. 
§ 3.304(f)(3).  In September 2003, the RO sent the veteran a 
questionnaire asking her about alternate sources of 
information.  The veteran has demonstrated actual knowledge 
that she could submit alternate sources of information 
showing changes in behavior.  She has submitted statements 
from her sister and mother in this regard, and she has 
reported behavior changes in response to the personal 
assault.  She has also submitted an opinion from a mental 
health professional supporting her contentions.

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was also afforded a VA examination with regard to 
the issues on appeal.  

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection usually requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e. DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th Ed.) (1994); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the claimed 
stressor.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

The veteran is claiming that her stressor involved a personal 
assault, and therefore falls within the category of 
situations in which it is not unusual for there to be an 
absence of service records documenting the events the veteran 
has alleged.  See e.g., Patton v. West, 12 Vet. App. 272, 281 
(1999).

The veteran maintains that she was sexually assaulted during 
service while stationed in Hawaii.  She indicated that while 
walking to the barracks at around 10 PM she was sexually 
assaulted by three black males.  The veteran reported that 
they all had ski masks on and could not be identified.  She 
noted that one male held a knife to her throat and threatened 
to kill her if she screamed or fought back.  She stated that 
she did not discuss this with anyone as she felt that she 
would not be believed.  The veteran indicated that it was not 
until after she separated from the military that she sought 
help.  

The veteran's service treatment records reveal normal 
psychiatric findings at the time of a February 1990 
examination.  On a February 1990 report of medical history, 
the veteran checked the "no" boxes when asked if she had or 
had ever had depression or excessive worry, nervous trouble 
of any sort, loss of memory or amnesia, or periods of 
unconsciousness.  At the time of her October 1990 service 
separation examination, normal psychiatric findings were 
again reported.  On her October 1990 service separation 
report of medical history, the veteran again checked the 
"no" boxes when asked if she had or had ever had depression 
or excessive worry, nervous trouble of any sort, loss of 
memory or amnesia, or periods of unconsciousness.

Treatment records received in conjunction with the veteran's 
claim reveal that in a December 1993 treatment report, it was 
noted that the veteran had been sexually assaulted by her 
stepfather.  It was specifically indicated that the veteran 
had not been sexually assaulted in service.  

In a March 1996 VA outpatient visit, the veteran indicated 
that she had been abused by her stepfather.  A diagnosis of 
PTSD secondary to child sexual abuse was rendered.  

At the time of a March 2003 VA outpatient visit, the veteran 
reported having been sexually abused by her stepfather and 
having experienced multiple incidents of sexual 
discrimination in service.  

The veteran was hospitalized in June 2003.  At the time of 
her hospitalization, she reported that in addition to being 
sexually assaulted by her stepfather, she had been sexually 
assaulted by a group of men while in service.  Axis I 
diagnoses of major depressive disorder with psychotic 
features and PTSD from sexual trauma were rendered.  

The veteran was afforded a VA examination in April 2004.  At 
the time of the examination, the veteran indicated that she 
was sexually assaulted by three men while in service.  She 
noted that her sergeant major said that women should not be 
in the service.  Following examination, diagnoses of PTSD due 
to childhood sexual trauma from her step father, and 
depression related to the childhood sexual trauma, were 
rendered.  

The examiner indicated that he was aware that the veteran 
claimed that she was sexually assaulted by three men in 
service.  He observed that in a December 1993 note, it was 
indicated that the veteran had not been sexually assaulted in 
service but that she received a lot of sexual harassment and 
pressure to have sex and that she was pressured not to report 
any of that.  The examiner concluded that the veteran's 
depression started as a result of sexual abuse by her step 
father.  He did not find from the record or from listening to 
the veteran, evidence to support a diagnosis of PTSD related 
to service as there was "too much contradiction".  

In her September 2004 notice of disagreement, the veteran 
indicated that when she separated from the military in 1990 
she was dealing with a broken leg and did not at that time 
let the thought of her rape hamper her day to day living.  
She noted that it was not until she returned to main stream 
life that the thoughts began to run rampant in her life.  She 
stated that she should not be penalized for not falling apart 
when the rape occurred.  The veteran indicated that she chose 
to separate from the military when her ETS date rolled 
around.  

In a March 2007 report, a VA PTSD sexual trauma counselor 
indicated that the veteran had been seen with symptoms 
characteristic of PTSD.  She noted that the veteran had 
participated in eight sessions.  The counselor observed that 
the veteran reported experiencing multiple instances of 
severe sexual harassment while she was in the Army.  She was 
also sexually assaulted while in the service.  

The counselor opined that the veteran met the full criteria 
for PTSD.  The military sexual trauma had threatened and 
challenged her physical well being, the beliefs and 
expectations she had about herself, and her assumptions and 
expectations about the world and the people in it.  She 
believed that the veteran's military sexual trauma had taken, 
and continued to take, a tremendous psychological and 
physical toll.  

In conjunction with her February 2008 VA Form 9, the veteran 
submitted previously received treatment records.  These 
records included a photocopy of the previously noted March 
1996 report, wherein the veteran had previously been noted to 
have PTSD secondary to child sexual abuse.  The March 1996 
report copy submitted by the veteran was identical in every 
respect except that in the veteran's photocopy, it indicated 
that she had PTSD resulting from military sexual abuse.  The 
Board takes note of the discrepancy.  

The veteran also submitted statements in support of her claim 
from her sister and mother.  

The veteran's sister related that the veteran had told her of 
the military sexual assault in 1990.  She noted that the 
veteran had suffered greatly from this over the years.  She 
stated that the veteran's personality completely changed 
after this incident.  She noted that the veteran used to have 
many friends but had now isolated herself.  She observed that 
this once spunky individual had now become a recluse.  

The veteran's mother also indicated that the veteran had told 
her that she had been sexually assaulted in 1990.  She noted 
that she told the veteran to report it to the base police.  
Her mother stated that after the incident the veteran was not 
the same.  She reported that the veteran had become very 
isolative and that she had panic attacks when there were 
crowds.  

At her May 2008 hearing, the veteran testified that she was 
sexually assaulted while in the service when stationed in 
Hawaii.  It was at night and she was coming home and was 
jumped by three individuals.  She testified that she reported 
this to the Sergeant Major, but was told that women did not 
belong in the military.  She also said that she had notified 
her mother and sister.  The veteran reported that after the 
incident she began to receive Article 15's.  She testified 
that this had severely impacted her life.  

The veteran's sister testified that after the in-service 
assault, the veteran stopped calling as frequently, and that 
the Red Cross had to be contacted to check on her well being.  
She said that the veteran told her of the rape several months 
after it occurred and while she was in the military.  The 
veteran noted that although she had been sexually assaulted 
by her step father, she had spent ten good years in the Army 
prior to the incident where she was sexually assaulted in 
service.  She testified that the previous history of sexual 
assault has been dealt with in a sufficient manner prior to 
the inservice sexual assault.  

Analysis

The record clearly demonstrates a current diagnosis of PTSD 
that is presumed to have been made in accordance with 38 
C.F.R. § 4.125.  See Cohen v. Brown, 10 Vet. App. 128, 140 
(1997) (holding that a mental health professional's diagnosis 
of PTSD is presumed to be in accordance with DSM-IV 
criteria).

The question arises as to the precipitating stressor that 
caused the veteran's PTSD.  There is no dispute that the 
veteran experienced sexual assaults by her step father as a 
child prior to service.  In recent years the veteran has also 
reported in-service sexual assault, although she had 
previously denied such an attack and reported only the 
childhood assaults.  In March 2003, the veteran reported 
multiple incidents of sexual discrimination in service but 
did not indicate that she was sexually assaulted.  

There is also contradiction in the statements received from 
the veteran and the statements received from the veteran's 
sister and mother.  In her September 2004 notice of 
disagreement, the veteran indicated that when she separated 
from the military in 1990 she was dealing with a broken leg 
and did not let the thought of her rape hamper her day to day 
living.  She noted that it was not until she returned to 
"main stream life" that she began to focus on the in-
service assault.  Recently the veteran's sister and mother 
reported that they had learned of the assault soon after it 
occurred and had observed behavior changes in service.  
Contrary to the earlier statements, the veteran has also 
recently reported that her behavior changed in service.  

While the March 2007 opinion from a VA counselor indicated 
that the veteran had PTSD as a result of the inservice sexual 
assault, this opinion is of limited probative value because 
there is no indication that it took into account the 
childhood sexual assaults.  

In contrast, the April 2004 VA examiner, had the veteran's 
entire claims folder available for review, including her 
service medical records, and the previous reports of sexual 
assault by her stepfather, when making the determination that 
the veteran's PTSD arose from sexual abuse by her stepfather 
prior to her period of service.  The examiner cited specific 
discrepancies in the record with regard to the veteran's 
claimed inservice sexual assault in reaching his 
determination that the veteran's PTSD arose from the previous 
sexual abuse by her stepfather.  Moreover, his opinion with 
regard to the etiology of the veteran's major depression is 
the only competent medical opinion of record as it relates to 
the issue of service connection for major depression.  

Indeed, it appears that every mental health professional who 
has considered the pre-service assaults had found those 
assaults to be the source of the current PTSD.

The Board finds the April 2004 VA examiner's opinion to be 
the most probative as it was based upon a thorough 
examination of the veteran and a complete review of the 
claims folder and consideration of an accurate history. 

As the most probative evidence is against a link between 
current PTSD or major depression and service, the weight of 
the evidence is against the claims.  The claims must, 
therefore, be denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for PTSD is denied.

Service connection for major depressive disorder is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


